DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,3, 5-8 15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohiwa et al. US 2004/0075407.

Regarding claim 1, Ohiwa teach a motor unit comprising: a switch circuit (Fig4), comprising a first terminal  (See connection at coil 14) and a second terminal (see connection at coil 16), wherein the switch circuit is coupled to a motor for driving the motor, the first terminal has a first voltage signal, the second terminal has a second voltage signal, (Para. 0017) the motor comprises a rotor (item 2), a silicon steel plate (item 10) and a coil (items 14 and 16), the silicon steel 10plate comprises a first pole body and a first pole shoe, the first pole shoe is coupled to a terminal of the first pole body, and a right-side area of the first pole shoe is unequal to a left-side area of the first pole shoe; Note: Fig. discloses the items of the silicon steel plate, the coil, the pole body the pole shoe and the terminal (Para. 0012…“Each of the salient-poles 12 has a portion 12a here the space between the rotor magnet 4 and the same is narrower and a portion 12b where the space therebetween is wider. Accordingly, the space between each of the salient-poles 12 and the rotor magnet 4 is not even but uneven.”) and 
a control unit (Fig. 4), configured to generate a plurality of control signals to control the switch circuit (Para. 0023), wherein the asymmetrical silicon steel plate results that a back electromotive force signal sensed by the first terminal or the second terminal is left-right asymmetrical, so as to judge 20whether the motor is in a forward rotation state or not. (Para. 0012)

Regarding claim 3, Ohiwa teach the motor unit of claim 1, wherein the rotor is divided into four magnetic poles to switch phases. (See Fig. 1,see the two magnetic poles N and two magnetic poles S)

Regarding claim 5, Ohiwa teach the motor unit of claim 1, wherein the first pole shoe forms an ax shape, and the ax shape is an asymmetrical pattern. (See Fig. 1, note the ax like shape there of)

Regarding claim 6, Ohiwa the motor unit of claim 1, wherein the silicon steel plate further comprises a second pole body, a third pole body, a fourth pole body, a second pole shoe, a third pole shoe, and a fourth pole shoe, the second pole shoe is coupled to a terminal of the second pole body, the third pole shoe is coupled to a terminal of the third pole body, and the fourth pole shoe is coupled to a terminal of the fourth pole body. (Fig. 1, item 10) Note: see the claimed items in the brushless motor system shown at fig. 1 and disclosed at Para. 0012 and thoughout.

Regarding claim 7, Ohiwa teach the motor unit of claim 6, wherein the coil surrounds the first pole body, the second pole body, the third pole body, and the fourth pole body. (See coil 14 and 16)

Regarding claim 8, Ohiwa teach the motor unit of claim 1, wherein the motor unit further comprises a detecting unit (6), and the detecting unit is coupled to the first terminal (14) and the second terminal (16) for detecting the first voltage signal and the second voltage signal, so as to generate a detecting signal to the control unit. (Para. 0013, See Fig. 2)

Regarding claim 15, Ohiwa teach the motor unit of claim 1, wherein the motor unit is applied to a single-phase motor. (Para. 0011)

Regarding claim 17, Ohiwa teach the motor unit of claim 1, wherein the switch circuit further comprises: a first transistor, coupled to a voltage source and the first terminal; a second transistor, coupled to the first terminal and a ground; a third transistor, coupled to the voltage source and the second terminal; and a fourth transistor, coupled to the second terminal and the ground. (Para.0023) Note: See connection of claimed transistors, voltage source and terminal as shown in Fig. 4.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ohiwa et al. US 2004/0075407 in view of Lassen US 2006/0186846

Regarding claim 14, Lai teach the motor unit of claim 1, but do not teach wherein the motor unit is applied to a sensorless motor.
However, Lessen teach wherein the motor unit is applied to a sensorless motor. (Para. 0024)
	Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation as per Lassen, he advantage being is to produce a larger induced EMF field by making the armature core area larger. 

Claims 9-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ohiwa et al. US 2004/0075407 in view of Vermeir et al. US 2008/0197794

Regarding claim 9, Ohiwa teach the motor unit of claim 8, but do not teach wherein the detecting unit generates the detecting signal to inform the control unit that the motor is in the forward rotation state or a reverse rotation state by detecting the first voltage signal.
However, Vermeir teach wherein the detecting unit generates the detecting signal to inform the control unit that the motor is in the forward rotation state or a reverse rotation state by detecting the first voltage signal.  (Para. 0017, 0024, 0033, 0089)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation as per Vermeir, the advantage being, commutation moment and direction of rotation of the motor position is sensed without the need of a position sensor, thus determining elimination added and costly parts.

Regarding claim 10, Ohiwa teach the motor unit of claim 1, but do not teach wherein the first voltage signal has a right-side slope and a left-side slope, and when the motor is operated in the forward rotation state, an absolute value of the right-side slope is greater than an absolute value of the left-side slope. 
However, Vermeir teach wherein the first voltage signal has a right-side slope and a left-side slope, and when the motor is operated in the forward rotation state, an absolute value of the right-side slope is greater than an absolute value of the left-side slope. (Para. 0089 See Fig’s. 21 and 22) Note: note the steepness of slope on the right-side area is greater than the left-side slope.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation as per Vermeir, the advantage being, commutation moment and direction of rotation of the motor position is sensed without the need of a position sensor, thus determining elimination added and costly parts.

Regarding claim 11, Ohiwa teach the motor unit of claim 1, but do not teach wherein the first voltage signal has a right-side slope and a left-side slope, and when the motor is operated in a reverse rotation state, an absolute value of the right-side slope is less than an absolute value of the left-side slope. 
However, Vermeir teach wherein the first voltage signal has a right-side slope and a left-side slope, and when the motor is operated in a reverse rotation state, an absolute value of the right-side slope is less than an absolute value of the left-side slope. (Para. 0024…See Fig. 22 that shows the left and right sides slop value)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation as per Vermeir, the advantage being, commutation moment and direction of rotation of the motor position is sensed without the need of a position sensor, thus determining elimination added and costly parts.

Regarding claim 12, Ohiwa teach the motor unit of claim 1, but do not teach wherein the first voltage signal has a right-side area and a left-side area. 
However, Vermeir teach wherein the first voltage signal has a right-side area and a left-side area. (Para. 0024…See Fig. 22 that shows the left and right sides slop value)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation as per Vermeir, the advantage being, commutation moment and direction of rotation of the motor position is sensed without the need of a position sensor, thus determining elimination added and costly parts.

Regarding claim 13, Ohiwa teach the motor unit of claim 1, but do not teach wherein the first voltage signal has a right-side area and a left-side area, and when the motor is operated in a reverse rotation state, the right-side area is less than the left-side area.
However, Vermeir teach wherein the first voltage signal has a right-side area and a left-side area, and when the motor is operated in a reverse rotation state, the right-side area is less than the left-side area. (Para. 0088 See Fig. 22) Note: note the steepness of slope on the right-side area is less than the left-side area.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the claimed limitation as per Vermeir, the advantage being, commutation moment and direction of rotation of the motor position is sensed without the need of a position sensor, thus determining elimination added and costly parts.

Regarding claim 16, Lai teach the motor unit of claim 1, but do not teach wherein the motor unit judges whether a rotation direction of the motor is correct or not based on left-right asymmetry characteristics of a back electromotive force signal.
However, Vermeir teach wherein the motor unit judges whether a rotation direction of the motor is correct or not based on left-right asymmetry characteristics of a back electromotive force signal. (Para. 0018, 0089) 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/            Examiner, Art Unit 2846                                                                                                                                                                                            


/MUHAMMAD S ISLAM/            Primary Examiner, Art Unit 2846